     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT FOR
                  THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

EDWIN I. KNOWLES,                         )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   Case No. 1:17-cv-839-ALB
                                          )
INZI CONTROLS ALABAMA, INC.,              )
                                          )
            Defendant.                    )

                  MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on Defendant Inzi Controls Alabama,

Inc.’s motion for summary judgment. (Doc. 26). Inzi terminated 64-year-old

Plaintiff Edwin I. Knowles as part of a reduction in force. But Knowles claims that

his termination was a mere pretext for age discrimination. Inzi counters that

Knowles’s termination was not discriminatory; it was part of a massive reduction in

force compelled by unfeeling market forces. The Court holds that Knowles has not

produced substantial evidence to support his claims, and the motion is due to be

GRANTED.

                                BACKGROUND

      Knowles is suing his former employer, Inzi, for age-discrimination during a

reduction in force. At issue are some comments made by Knowles’s supervisors and

the ages of the employees retained after the reduction in force. Knowles worked at
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 2 of 22




Inzi and its predecessor plant until he was 64. During those eleven years, Knowles

worked mostly as a maintenance technician on the second of three shifts. (Doc. 26-

12 at 59, 95; Doc. 26-1 ¶12). Knowles alleges that two of his coworkers, Weisensale

and Andrews, took over his work when he was terminated.

      At the time of the reduction in force, Weisensale was about 26. (Doc. 26-5 at

3). For the six months preceding the reduction in force, Weisensale had worked as a

maintenance technician. But before that he had worked in another department as a

mold setter for almost two years. (Doc. 26-8 at 2). Even as a maintenance technician,

Weisensale “continued to do some mold setting on second shift along with

maintenance technician duties ….” (Doc. 26-6 ¶13). Knowles initially claimed that

there was about a forty-percent overlap between his job as a maintenance technician

and Weisensale’s job as a mold setter. (Doc. 26-12 at 77). But when Inzi’s attorney

asked him more about the overlapping duties, Knowles replied, “Well, what they did

and what I did was not the same.” (Doc. 26-12 at 77–78). Knowles asserts that all

mold setters do is change out molds, whereas his position as maintenance technician

was a “higher level, higher paying job ….” (Doc. 26-12 at 75).

      At the time of the reduction in force, Andrews was 56. (Doc. 26-6 ¶18). He

supervised the maintenance department, including Knowles, and reported to Moon.

(Doc. 26-6 ¶¶5–6). As the supervisor, Andrews was responsible for determining who

would be terminated. (Doc. 26-6 ¶15). Andrews selected five employees for


                                         2
      Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 3 of 22




termination in the maintenance department: Rickey Catrett, 57, Process Tech;

Michael Knowles, 41, Process Tech; Mark Stokes, 47, Maintenance Tech; Edwin

Knowles, 64, Maintenance Tech; and Kevin Teasdale, 44, Maintenance Tech. (Doc.

26-5 at 10). After the reduction in force, Inzi rehired Stokes and Teasdale as mold

setters in a different department. (Doc. 26-12 at 36; Doc. 32-3 at 3).

      Several of Knowles’s supervisors made comments about Knowles’s age

before the reduction in force. Three to four months before Knowles was terminated,

Andrews told him to “get the young guy to change [a bad valve] out.” (Doc. 26-12

at 95). And about a month later, Andrews again told Knowles to “get these younger

guys to” change out a pump. (Doc. 26-12 at 97). Moon’s allegedly discriminatory

comment came in April or May 2015 after seeing Knowles for the first time in five

years. (Doc. 26-1 ¶3). Moon greeted Knowles by saying, “I figured you done retired

by now.” (Doc. 26-12 at 102). Two other Inzi employees, Yang and Park, allegedly

made some discriminatory comments, but unlike Moon and Andrews, they were not

decision-makers. (Doc. 26-1 ¶¶11–12, 17; Doc. 26-6 ¶10).

      Knowles knew of rumors swirling about a reduction in force and the loss of

business. (Doc. 26-12 at 28–29). The rumors proved true, and Inzi conducted a

massive reduction in force due to losing a large part of the plant’s business. (Doc.

26-1 at 2–3). As part of this reduction in force, Inzi consolidated the three shifts into

two. (Doc. 26-6 at 2). This consolidation caused Andrews to eliminate the second-


                                           3
      Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 4 of 22




shift full-time maintenance technician position, which Knowles then held. (Doc. 26-

6 at 3–4). Andrews eliminated the position because he and a technician and mold

setter borrowed from the production department could cover the first shift, with just

a single person with “extensive, recent mold setter experience” on the second shift.

(Doc. 26-6 at 3). Both Andrews and Moon testified that age played no part in their

decision-making. (Doc. 26-1 ¶15; Doc. 26-6 ¶16).

       After his termination, Knowles brought suit. (Doc. 1). Inzi now brings this

motion for summary judgment before the Court, claiming that, as part of the

reduction in force, Knowles was terminated because there were other workers better

qualified for the remaining work.1 Inzi also claims that Knowles’s post-deposition

declaration contradicts his deposition testimony and that Knowles’s claims about his

job performance and the state of Inzi’s business lack personal knowledge. (Doc. 37

at 3–4).

                                         STANDARD

       The court will grant summary judgment when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Chapman v. AI Transport, 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). The court

does not weigh the facts. Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919



1
  Inzi accepts that Knowles was qualified for his position or for another position within Inzi, even
if he was not the best qualified worker for the position. (Doc. 27 at 12 n.9).

                                                 4
      Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 5 of 22




(11th Cir. 1994). But the court will determine “whether … there are any genuine

factual issues that properly can be resolved only by a finder of fact because they may

reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250 (1986). A mere scintilla of supporting evidence is insufficient. Id.

at 252.

      The moving party need not produce evidence disproving the opponent’s

claim; instead, the moving party must demonstrate the absence of any genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In turn, the

nonmoving party must go beyond mere allegations to offer specific facts showing a

genuine issue for trial exists. Id. at 324. When no genuine issue of material fact

exists, the court determines whether the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c).

                                   DISCUSSION

      The issues presented in the motion and response brief are (1) whether Inzi

engaged in age-discrimination, and (2) whether Inzi’s decision to terminate Knowles

as part of a reduction in force was pretextual. Inzi claims that there is no evidence of

intentional discrimination and that the alleged statements are insufficient to raise a

material issue of fact. Inzi also claims that the reduction in force was a legitimate

nondiscriminatory reason to terminate Knowles and that there is no evidence that the

reduction in force was a mere pretext. Knowles counters that Inzi showed intentional


                                           5
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 6 of 22




discrimination both by retaining a younger maintenance tech and by making

statements which showed a general discriminatory attitude among Inzi’s

management. Knowles also claims that Inzi’s reasons for terminating Knowles have

been inconsistent.

      To prove his prima facie case, Knowles must show (1) he was in a protected

group and suffered an adverse employment action; (2) he was qualified for his

current position or to assume another position at the time of discharge; and (3)

sufficient evidence for the fact-finder to reasonably conclude that the employer

intentionally discriminated against the plaintiff in reaching that decision. Earley v.

Champion Int’l Corp., 907 F.2d 1077, 1082 (11th Cir. 1990). The burden then shifts

to the defendant, who must provide a legitimate, non-discriminatory reason for the

plaintiff’s adverse employment action. Id. at 1081. The plaintiff may rebut this

reason with substantial evidence that it was a mere pretext for discrimination. Id.

                                    I. Evidence

      As a preliminary matter, Knowles claims that much of Inzi’s evidence is

improper because Inzi failed to list key witnesses, failed to timely supplement its

disclosures, and designated two new decision-makers in August 29, 2018.

Specifically, Knowles objects to the declarations from Youngsik Moon, Sewon Park,

Kenneth Weisensale, David Andrews, and Dennis McGowan.




                                          6
      Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 7 of 22




      The discovery process is designed “to avoid surprise and minimize prejudice.”

Cash v. State Farm Fire & Cas. Co., 125 F. Supp. 2d 474, 477 (M.D. Ala. 2000).

No party can use information after failing to provide it under Rule 26, “unless the

failure was substantially justified or is harmless.” Abdulla v. Klosinski, 898 F. Supp.

2d 1348, 1357 (S.D. Ga. 2012), aff’d, 523 F. App’x 580 (11th Cir. 2013) (quoting

Fed. R. Civ. P. 37(c)(1)). The non-disclosing party bears the burden of showing its

failure to disclose was substantially justified or harmless. Id. And the Court enjoys

“broad discretion in determining whether a violation is justified or harmless.” Id. at

1359. To determine whether a violation was justified or harmless, courts have found

the following factors helpful: “(1) the surprise to the party against whom the

evidence would be offered; (2) the ability of that party to cure the surprise; (3) the

extent to which allowing the evidence would disrupt the trial; (4) the importance of

the evidence; and (5) the non-disclosing party’s explanation for its failure to disclose

the evidence.” Heard v. Town of Camp Hill, 2017 WL 4172955, at *2 (M.D. Ala.

Sept. 20, 2017) (quoting Cambridge Univ. Press v. Becker, 2010 WL 6067575, at

*3 (N.D. Ga. Sept. 21, 2010)). Because this case will be decided at summary

judgment, the Court will modify the third factor and analyze the extent to which the

nonmoving party has been unable to sufficiently address the summary judgment

motion.




                                           7
      Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 8 of 22




      Here, Inzi bears the burden of showing that its failure to formally identify

Moon, Park, Weisensale, Andrews, and McGowan was either substantially justified

or harmless. Under the first factor, Knowles has not shown he was surprised by this

evidence; in fact, he knew about these witnesses since at least March 2018, which

was in the discovery period for this case. (Doc. 36-1 at 3–5; Doc. 26-10 at 2–3, 15;

Doc. 26-12 at 21). Because there was no surprise, Knowles’s ability to cure is

irrelevant. The Court has seen nothing that shows this evidence would unfairly

prejudice Knowles. On the contrary, this evidence is vital to resolution of this case,

especially the testimony of the decision-makers, Moon and Andrews. Inzi’s reason

for not disclosing the evidence is that it was unnecessary because Knowles already

knew about the witnesses. (Doc. 36 at 7). In fact, Knowles testified that he believed

he had told his attorney about Moon and Andrews but that his attorney may have

forgotten. (Doc. 26-12 at 110–111). After weighing all relevant factors, the Court

concludes that Inzi’s failure to identify the witnesses was justified and harmless.

Knowles knew about these witnesses, and he was perfectly capable of deposing or

seeking declarations from them. By failing to do so, he cannot now complain of

unfair surprise.

      Although Andrews’s declaration was originally undated, Inzi has corrected

the error and provided an identical dated copy. (Doc. 37-2). Declarations must be

dated, but 28 U.S.C. §1746 requires only that the declaration be “in substantially the


                                          8
      Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 9 of 22




[indicated] form ….” And absent “binding authority or an explicit statutory mandate

to the contrary, which defendants have not cited, the Court will not strike these

declarations for such a trifling technical defect, where the declarations clearly are in

substantial compliance with 28 U.S.C. § 1746.” Hosea v. Langley, 2006 WL 314454,

at *7 (S.D. Ala. 2006). Here, the date could be identified through context because it

included the month. And Inzi addressed any lingering concern by providing an

updated copy.

      Knowles’s objections to the declarations of Moon, Park, Weisensale,

Andrews, and McGowan are OVERRULED.

                                II. Prima Face Case

      Under the Age Discrimination in Employment Act, an employer may not

discriminate in matters of “compensation, terms, conditions, or privileges of

employment because of such individual’s age.” 29 U.S.C. § 623(a)(1). A plaintiff

can make a prima facie case under the Act in two ways that are relevant here: (1)

direct evidence or (2) circumstantial evidence. “Direct evidence is ‘evidence, that, if

believed, proves [the] existence of [discriminatory intent] without inference or

presumption.’” Jefferson v. Sewon Am., Inc., 891 F.3d 911, 921 (11th Cir. 2018)

(quoting Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004)). And

circumstantial evidence only “suggests, but does not prove, a discriminatory motive

….” Id. at 921–22 (quoting Wilson, 376 F.3d at 1085).


                                           9
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 10 of 22




      Here, Knowles’s evidence that Inzi discriminated against him is that Inzi

refused to retain or relocate Knowles but retained Weisensale as a maintenance tech

and that his supervisors made comments that showed a general discriminatory

attitude. Inzi responds that Knowles’s claims are not based on personal knowledge

and that stray or isolated comments are insufficient to create an inference of

discrimination. The Court agrees with Inzi and holds that Knowles has not made out

his prima facie case.

                                A. Direct Evidence

      Knowles’s first allegation concerns his supervisors’ allegedly discriminatory

remarks. One way a plaintiff can make a prima facie case with direct evidence is to

proffer “blatant remarks, whose intent could be nothing other than to discriminate

on the basis of age ….” Earley, 907 F.2d at 1081 (quoting Carter v. City of Miami,

870 F.2d 578, 582 (11th Cir. 1989)). These remarks “must directly relate in time and

subject to the adverse employment action at issue.” Jones v. BE&K Eng’g Co., 146

F. App’x 356, 359 (11th Cir. 2005) (per curiam). The types of blatant remarks which

would show direct evidence would be if a manager were to write a note to another

manager saying, “Fire that employee—he is too old,” see Earley, 907 F.2d at 1081,

or if the decision-maker were to tell an employee that he could not offer her a job

because the manager wanted a male employee. See Jefferson, 891 F.3d at 922. Only




                                        10
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 11 of 22




comments by decision-makers are relevant evidence of discrimination. See Zaben v.

Air Prods. & Chems., Inc., 129 F.3d 1453, 1458 (11th Cir. 1997).

      Here, the only relevant comments are those of the decision-makers, Andrews

and Moon. And Andrews and Moon’s comments are relatively weak evidence of

discrimination. Upon seeing Knowles again after five years, Moon expressed

surprise that he had not yet retired. And Andrews, also a member of the protected

class, twice suggested that Knowles let the younger workers do some of the heavy

lifting. Neither of these comments are particularly probative. Together, these three

brief comments are insufficient for any reasonable fact-finder to find that Inzi

committed intentional age-discrimination when it terminated Knowles as part of a

reduction in force.

                            B. Circumstantial Evidence

      The Court uses the McDonnell Douglas test to evaluate a plaintiff’s prima

facie case of age discrimination relying upon circumstantial evidence. Jameson v.

Arrow Co., 75 F.3d 1528, 1531 (11th Cir. 1996). When the case involves a reduction

in force, the Court modifies the test and requires the plaintiff to demonstrate “(1)

that she was in a protected age group and was adversely affected by an employment

decision, (2) that she was qualified for her current position or to assume another

position at the time of discharge, and (3) evidence by which a fact finder could

reasonably conclude that the employer intended to discriminate on the basis of age


                                        11
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 12 of 22




in reaching that decision.” Id. at 1531–32. Here, there is no dispute as to the first

two elements—they are met.2 The third element, however, is disputed.

       To show intent to discriminate, Knowles must show either that the employer

consciously refused to retain or relocate him because of age or that the decision-

maker regarded age as a negative factor in its decision-making. Jones, 146 F. App’x

at 359 (quoting Allison v. W. Union Tel. Co., 680 F.2d 1318, 1321 (11th Cir. 1982)).

And where the decision-makers themselves are members of the protected age group,

it is difficult for the factfinder to find unlawful discrimination occurred. Molenda v.

Hoechst Celanese Corp., 60 F. Supp. 2d 1294, 1306 (S.D. Fla. 1999). Despite this

difficulty, Knowles claims that the Court may infer Inzi intended to discriminate

against him based on Knowles’s supervisors’ comments and his allegations that

younger employees replaced him after his termination.

       Where comments do not rise to the level of direct evidence, they still may be

considered as circumstantial evidence, but only if they were made by the decision-

makers. See Alphin v. Sears, Roebuck & Co., 940 F.2d 1497, 1500–01 (11th Cir.

1991); see Zaben, 129 F.3d at 1458 (noting that only comments by decisionmakers

are relevant). Knowles claims that even isolated or stray comments can be sufficient

to make a prima facie case. (Doc. 31 at 20) (citing Alphin, 940 F.2d at 1501–02).


2
 Inzi admits for purposes of summary judgment that Knowles meets the first two elements of his
prima facie case: suffering an adverse employment action as part of a protected group and being
qualified to assume another position at the time of the reduction in force.

                                              12
      Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 13 of 22




But in the very case Knowles cites, the discriminatory comments accompany strong

circumstantial evidence.3 See Alphin, 940 F.2d at 1501–02 (noting that decision-

maker’s comment accompanied evidence that employee was punished for violating

standards before they were officially implemented and that employee’s termination

was part of plan to terminate other members of protected class). As explained above,

while Andrews and Moon’s comments as the decision-makers are relevant, they

provide little, if any, evidence of discrimination. Thus, Knowles’s case hinges on

whether there is some additional circumstantial evidence which would amount to

substantial evidence.

       The only other circumstantial evidence Knowles presents is allegations that

Inzi “treated ‘similarly situated’ employees outside [Knowles’s] class more

favorably.” Lewis v. City of Union City, 918 F.3d 1213, 1220–21 (11th Cir. 2019)

(en banc). Specifically, Knowles argues that his duties were transferred to younger

employees. That argument fails for three reasons

       First, the mere fact that a younger employee took over as part of a reduction

in force is insufficient to make a prima facie case. An employer’s replacement with

a younger employee may evince intentional age-based discrimination. Jones, 146 F.


3
  The other case which Knowles cites is not directly on point. See, e.g., Dickson v. Amoco Perf.
Prods., 845 F. Supp. 1565, 1569–70 (N.D. Ga. 1994) (plaintiff won because defendant
completely declined to discuss or analyze comments, relying solely on assertion that stray
remarks were not enough). But see Molenda, 60 F. Supp. 2d at 1305 (holding plaintiff did not
make prima facie case when decision-maker suggested plaintiff was “too old for the job” six
months before termination).

                                               13
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 14 of 22




App’x at 359 (quoting Allison, 680 F.2d at 1321). But reduction in force cases

complicate this factor, and the Eleventh Circuit has instructed lower courts not to

ask “mechanistically” whether an employer replaced a plaintiff with a younger

employee in this context. Watkins v. Sverdrup Tech., Inc., 153 F.3d 1308, 1314 (11th

Cir. 1998). An unfortunate reality of a reduction in force is “that competent

employees who in more prosperous times would continue and flourish at a company

may nevertheless have to be fired.” Earley, 907 F.2d at 1084 (alteration and

quotation marks omitted). “That means drawing fine distinctions between qualified

employees, who, under better economic conditions, might all continue to be

employed.” Jones v. RS&H, Inc., 2019 WL 2323783, at *9 (11th Cir. May 31, 2019).

      Here, Knowles claims that a younger employee, Weisensale, and his

supervisor, Andrews, took over his duties following the reduction in force and that

this transfer of duties is evidence of intentional discrimination. (Doc. 31 at 18)

(citing Jones, 146 F. App’x at 359). But Knowles’s argument would require the

Court to apply the kind of “mechanistic” approach that the Eleventh Circuit has

rejected. In fact, the authority Knowles raises for his argument, Jones, holds

precisely the opposite of what he claims it does. 146 F. App’x at 359–60 (“[B]ecause

[the plaintiff] could not show that [the employer] had an intent to discriminate

against him based on his age, he could not establish a prima facie case of age

discrimination and, thus, summary judgment was proper.”). Under Eleventh Circuit


                                        14
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 15 of 22




case law, the mere fact that a younger employee absorbs a plaintiff’s work after a

reduction in force is insufficient evidence to establish a prima facie case of

discriminatory intent. See id. at 359 (“The evidence in the record established that

[the employer] chose to terminate [the plaintiff] and retain [the younger employee]

because [his] engineering degree made him more valuable for the future needs of the

company and more suited to the demands of [the employer’s] clients.”).

      Second, Knowles and Weisensale are not similarly situated. “[A] plaintiff

asserting an intentional-discrimination claim under McDonnell Douglas must

demonstrate that she and her proffered comparators were ‘similarly situated in all

material respects.’” Lewis, 918 F.3d at 1218. Also, most of Knowles’s evidence

regarding his claim depends on his own opinion of his qualifications and his

assessment of Inzi’s business. Evidence that lacks personal knowledge is not

admissible on summary judgment. Fed. R. Civ. P. 56(c)(4); Pace v. Capobianco,

283 F.3d 1275, 1278–79 (11th Cir. 2002). Thus, the portions of Knowles’s

declaration that lack personal knowledge are inadmissible.

      Comparators neither need to be similar in all but the protected category nor

share formal similarities such as the same title. Lewis, 918 F.3d at 1227. Minor

differences in job function will not disqualify a comparator. Id. Instead, a valid

comparison depends on “substantive likenesses” such as the plaintiff and the

comparator sharing the same basic conduct; governing policies, guidelines, and


                                        15
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 16 of 22




rules; supervisors; and employment or disciplinary history. Id. at 1227–28. For

example, age discrimination does not include retaining a younger employee because

the younger employee has additional training or a degree valuable to the needs of

the company. See Jones, 146 F. App’x at 359.

      Here, Weisensale and Andrews lack the substantive likenesses that would

permit them to be comparators for Knowles. As Knowles’s supervisor, Andrews was

in a quite different position than Knowles. And Weisensale had extensive, recent

experience as a mold setter, which is what Inzi required at the time of the reduction

in force. Knowles had never been a mold setter, and he was paid more than

Weisensale because of his additional knowledge and experience. Because of the

downturn, Inzi required someone with experience in basic skills who did not demand

the higher salary that went with Knowles’s experience. (Doc. 26-6 at 3); see Chavez

v. URS Fed. Tech. Servs., Inc., 504 F. App’x 819, 821 (11th Cir. 2013) (holding that

employer met burden of showing reduction in force was not pretextual where

employer laid off senior employee in favor of employee with lower salary). So, like

the employer in Jones, Inzi decided that one of its employees, Weisensale, had more

relevant training and experience than the employee claiming discrimination. This is

a legitimate business decision. Even if there were some overlap between the mold

setter and maintenance technician positions, which is disputed, Inzi made a




                                         16
        Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 17 of 22




permissible business decision in retaining the employee who would cost them less

and who had recent experience doing the entire job, not just a portion of it.

         Third, Weisensale did not take over Knowles’s position—it ceased to exist as

Inzi’s entire operation changed from three shifts to two. Before the reduction in

force, Inzi had three shifts, and Knowles worked as a maintenance technician on the

second shift (Doc 26-1 ¶12; Doc. 26-12 at 37). Then, as part of the reduction in force,

Inzi eliminated the second-shift full-time maintenance technician position. Andrews

decided that he would cover the first shift along with a technician and mold setter

from the production department. For the second shift, he would keep only one person

with “extensive, recent mold setter experience.” Weisensale had been a mold setter

for almost two years and then a maintenance technician for six months until the

reduction in force. Even as a maintenance technician, Weisensale had “continued to

do some mold setting on second shift along with maintenance technician duties ….”

         Knowles has not provided substantial evidence to establish a prima facie case

that Inzi intended to discriminate against him based on age. No one disputes that

Knowles was a good employee. But in difficult economic circumstances, Inzi had to

make difficult decisions. The Court holds that Knowles has not made a prima facie

case.




                                           17
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 18 of 22




III. Inzi’s Reduction in Force was a Legitimate, Non-discriminatory Reason to
            Terminate Knowles, and There is No Evidence of Pretext

      Even if Knowles had made a prima facie case, his ADEA claim would still

fail because Inzi had a legitimate, non-discriminatory reason to terminate Knowles

which Knowles has not shown was pretextual. When an employee makes a prima

facie case, the employer may rebut it by showing a legitimate, non-discriminatory

reason for the adverse employment action. Earley, 907 F.2d at 1082. This burden is

“exceedingly light.” Holifield v. Reno, 115 F.3d 1555, 1564 (11th Cir. 1997) (per

curiam), abrogated on other grounds by Lewis, 918 F.3d at 1217.

      Here, Inzi lost two major clients and was forced to take measures to rebuild

the company. Although the exact number of layoffs is disputed, even Knowles

acknowledges that on the low end, at least fifteen workers were laid off. (Doc. 31 at

24). Losing a large amount of business with a corresponding reduction in force is

enough to meet Inzi’s “exceedingly light” burden to provide a legitimate, non-

discriminatory reason for terminating Knowles.

      Once the employer provides a legitimate, non-discriminatory reason, the

employee may rebut with evidence showing that the reason was a mere pretext.

Earley, 907 F.2d at 1082. “This evidence must reveal such weaknesses,

implausibilities, inconsistencies, incoherencies or contradictions in the employer’s

proffered legitimate reasons for its actions that a reasonable factfinder could find

them unworthy of credence.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 771

                                         18
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 19 of 22




(11th Cir. 2005) (quoting Cooper v. S. Co., 390 F.3d 695, 725 (11th Cir. 2004))

(interior   quotation   marks    omitted).     These   weaknesses,     implausibilities,

inconsistencies, incoherencies, or contradictions must strike at the heart of the matter

and not just jab at the periphery. Compare id. at 771–72 (finding pretext where

plaintiff denied unprofessional behavior and remedial meetings occurred and where

employer violated own regulations by giving another candidate time to qualify for

position and by choosing candidate without PhD over plaintiff with PhD) with id. at

772 (finding no pretext where plaintiff focused on races of decision-maker panel and

alleged that procedures for choosing panel had been skewed).

       The alleged weaknesses, implausibilities, incoherencies, or contradictions

must go beyond merely alleging that the decision-maker made the wrong decision

or was mistaken about the underlying facts. See id. at 771 (noting that court does not

question whether decision-maker’s decision was correct, just whether proffered

reasons were sincerely held); Alsobrook v. Fannin Cty, 698 F. App’x 1010, 1013

(11th Cir. 2017) (quoting Woodard v. Fanboy, L.L.C., 298 F.3d 1261, 1265 (11th

Cir. 2002)) (noting lack of evidence that employer either did not honestly believe

expressed reasons for terminating plaintiff or that reduction in force was necessary).

The type of inconsistency that concerns the court is where there is a shifting

explanation for terminating an employee. See, e.g., Bechtel Constr. Co. v. Sec’y of

Labor, 50 F.3d 926, 935 (11th Cir. 1997) (finding evidence of pretext due to shifting


                                          19
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 20 of 22




explanations where employer explicitly denied in district court that employee’s job

performance was basis for termination, but on appeal argued that employee’s layoff

was solely due to poor performance).

      Here, Knowles alleges several “weaknesses, implausibilities, inconsistencies,

incoherencies or contradictions” in Inzi’s reasons for terminating him: (1) Inzi

changed who it said was the decision-maker; (2) Inzi told the EEOC that it

terminated Knowles as part of the reduction in force because he was inexperienced

in mold-setting and was unwilling to learn, but Andrews said Inzi terminated

Knowles because Weisensale had more recent mold setting experience; (3) Inzi first

stated that the reduction in force was necessary because of “a significant reduction

in the manufacturing needs of customers” and then that it was because it lost two

customers; and (4) Inzi was inconsistent about the number of employees terminated

as part of the reduction in force.

      These purported inconsistencies do not strike at the heart of whether Inzi’s

reasons for terminating Knowles were pretextual. Inzi has been consistent in

asserting that Knowles was terminated as part of a reduction in force, that he was

not the best fit for the remaining mold-setting job, and that unyielding economic

realities necessitated the reduction in force. In any case dealing with multiple

decision-makers, there will be some inconsistencies in testimony and statements

because a business is made up of individuals who have different perspectives and


                                        20
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 21 of 22




degrees of information. See, e.g., Saye v. Vanity Fair Brands, LP, 2009 WL

10668455, at *12 (N.D. Ga. Oct. 26, 2009) (finding no inference of discrimination

where differences existed between position statement to EEOC prepared by in-house

counsel and decision-maker’s statements during litigation). But none of the

inconsistencies that Knowles has identified are enough to convince a reasonable jury

that Inzi’s proffered explanation is unworthy of credence and a cover for

discrimination.

      Moreover, the Court does not question whether the decision-maker made the

correct decision, just whether the proffered reasons were sincerely held. See Damon

v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir. 1999). Many

of Knowles’s disputed facts merely question the correctness of Inzi’s decision by

claiming that he had more experience than Weisensale and that Inzi did not really

need to engage in a reduction in force. To show pretext, Knowles needs substantial

evidence such that a reasonable jury could conclude that Inzi’s management did not

believe that a reduction in force including Knowles was necessary. But all of the

evidence points the other way. (Doc 26-6 ¶¶13–14).

      Inzi’s reason for terminating Knowles has not changed: the evidence is

undisputed that a reduction in force occurred, that it affected employees in and

outside the protected class, and that Knowles was terminated as part of that reduction

in force. “It is very difficult to make a jury issue out of pretext when the articulated


                                          21
     Case 1:17-cv-00839-ALB-WC Document 56 Filed 09/19/19 Page 22 of 22




reason for an employee’s termination is a RIF that involves as many as eleven

employees.” E.E.O.C. v. McPherson Cos., Inc., 914 F. Supp. 2d 1234, 1247 (N.D.

Ala. 2012). Knowles has failed to meet his burden, and the inconsistencies that

Knowles identifies are not such that “a reasonable factfinder could find [Inzi’s stated

reasons] unworthy of credence.” The Court cannot conclude that Inzi’s termination

of Knowles as part of a reduction in force was pretextual.

                                  CONCLUSION

      Based on the above reasoning, Inzi’s Motion for Summary Judgment is

GRANTED. A final judgment will be entered by separate order.

      DONE and ORDERED this 19th day of September 2019.


                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE




                                          22
